 1
     RICKEY IVIE (S.B.N.: 76864)
     rivie@imwlaw.com
 2   ANTONIO K. KIZZIE (S.B.N.: 279719)                                        JS-6
 3
     akizzie@imwlaw.com
     JACK F. ALTURA (S.B.N.: 297314)                               Note Changes Made by Court
 4   jaltura@imwlaw.com
 5   IVIE, McNEILL & WYATT
     444 S. Flower Street, 18th Floor
 6   Los Angeles, CA 90017-2919
 7   Tel. (213) 489-0028
     Fax (213) 489-0552 FAX
 8

 9   Attorneys for Defendants, COUNTY OF LOS ANGELES AND DEPUTY EDWIN
     BARRAGAN
10
                               UNITED STATES DISTRICT COURT
11
                             CENTRAL DISTRICT OF CALIFORNIA
12
     MICHAEL JUDGE, an individual,                     ) Case No.: 2:18-cv-02181 JFW (RAOx)
13                                                     )
14          Plaintiff,                                 ) JUDGMENT
                                                       )
15
     v.                                                )
16                                                     )
   COUNTY OF LOS ANGELES, a                            )
17
   municipal entity, DEPUTY EDWIN                      )
18 BARRGAN, an individual, inclusive                   )
                                                       )
19
                                                       )
20          Defendants.                                )
                                                       )
21
                                                       )
22                                                     )
23
            On December 26, 2018, Defendants County of Los Angeles (the “County”) and Deputy
24
     Edwin Barragan (“Barragan”) (collectively, “Defendants”) filed a Motion for Summary Judgment
25
     or, in the Alternative, Summary Adjudication (“Motion”). On January 7, 2019, Plaintiff Michael
26   Judge (“Plaintiff”) filed his Opposition. On January 14, 2019, Defendants filed a Reply. Pursuant to
27   Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, the Court found the matter
28   appropriate for submission on the papers without oral argument. The matter was, therefore, removed

                                               JUDGMENT
32
 1
     from the Court’s January 28, 2019 hearing calendar, and the parties were given advance
 2
     notice. After considering the moving, opposing, and reply papers, and the arguments therein, the
 3   Court rules as follows:
 4          In this case, viewing the evidence in the light most favorable to Plaintiff, the Court
 5   concludes    that   Defendant    Barragan     is   entitled   to   qualified   immunity    and GRANTS

 6   Defendants’ Motion as to Plaintiff’s first cause of action for a violation of Plaintiff’s Fourth
     Amendment right to be free from excessive force, alleged solely against Defendant Barragan.
 7
            The Court declines to exercise supplemental jurisdiction over Plaintiff’s state law claims.
 8
     Accordingly, Plaintiff’s second cause of action for battery and third cause of action for negligence
 9   are DISMISSED without prejudice. Plaintiff also failed to file the required Proposed Statement of
10   Decision by January 16, 2019, and, as of February 4, 2019, has not filed the required Proposed
11   Statement of Decision. Accordingly, pursuant to the Court’s Case Management Order and Local Rule

12   7-12, Defendants’ Motion is also GRANTED for failure to file the Proposed Statement of Decision.
            It appearing by reason of said Motion that: Defendant DEPUTY EDWIN
13
     BARRAGAN is entitled to judgment against the plaintiff MICHAEL JUDGE.
14
            Now, therefore, it is ORDERED, ADJUDGED, AND DECREED that said Plaintiff MICHAEL
15   JUDGE shall recover nothing by reason of the complaint, and that the Defendant DEPUTY EDWIN
16   BARRAGAN shall recover costs from said plaintiff MICHAEL JUDGE pursuant to Federal Rule of
17   Civil Procedure 54(d)(1). The cost bill will be submitted directly to this Court for its review and

18   determination.

19
     Dated: February 21, 2019
20                                                 The Honorable John F. Walter
                                                   United States District Judge
21

22

23

24

25

26
27

28


                                                  JUDGMENT
32
